DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of September 6, 2022.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Response to Amendment/Arguments
3.	Applicant's arguments filed 9/6/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Examiner relied on Alice and 2019 PEG Guidance during the analysis of the claims. According to Alice and the 2019, With respect to providing insurance.  According to Appellant’s specification,  The present subject matter relates generally to a system for insurance asset verification and claims processing system (0002, 0008).  A system for insurance asset verification and claims processing does not improve the technology but improves business which by definition renders the claim non-statutory.  Insurance asset verification and claims processing is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to insurance asset verification and claims processing and do not result in any computer functionality or technical/technology.
4.	The additional elements of a media capture unit including a camera, control, memory in communication with the controller, augmented reality artificial intelligence inventory process, on screen animation does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea a system for insurance asset verification and claims processing system (0002, 0008) which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that images are used in the insurance asset verification and claims processing (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of “insurance asset verification and claims processing” (0002, 0008) itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing insurance without significantly more. 
6.	Claim 1 is directed to the abstract idea of providing insurance which is grouped under “organizing human activity… fundamental economic practice” [insurance and mitigating risk ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “user interface system for providing insurance, the user interface system comprising: a media capture unit including a camera; a controller in communication with the media capture unit; a memory in communication with the controller; an asset verification server configured to analyze visual media information to identify probabilities of existence of classes of risk shown in the visual media information and to assign a risk factor classification; and an underwriting server configured to use the risk factor classification to determine whether to offer insurance coverage and at what premium prior to inclusion of the asset shown in the visual media information in an insurance policy: wherein the memory additionally includes an asset verification software application that, when executed by the controller, causes the controller to: prompt the user to input asset information related to an asset; capture first visual media information including at least one visual media information including a first visual image of the asset shown from a perspective: automatically determine whether the at least one visual media information is acceptable, wherein the at least one visual media information is acceptable if the first visual image is sufficiently in focus and/or lighting in the first visual image is sufficient; perform an inventory of the asset using an augmented reality artificial intelligence inventory process, wherein the augmented reality artificial intelligence inventory process: identifies the asset within the first visual image with a bounding box and an input box for a label: derives asset information from the first visual image; prompts the user to provide the label in the input box: and collects first asset information based on the asset, wherein the first asset information includes the asset information derived from the first visual image and one or more of the following: detected objects). number of bedrooms, square footage, condition of electrical system, condition of plumbing system condition of heating and cooling system, brand and/or model information, and brand serial number: and combines the first asset information and the information input by the user to generate inventoried first asset information related to the asset in one of a Boolean and real-valued values for underwriting variables based on the inventory: transmit the inventoried first asset information to the asset verification server that analyzes the first visual media information and identifies a probability of existence of a class of risk shown in the first visual media information to assign a risk factor classification that is used by the underwiring server  to determine whether to offer insurance coverage and at what premium prior to inclusion of the asset shown in the first visual media information in an insurance policy: in response to receiving a notification of a loss regarding the asset, prompt the user to capture second asset information using a media prompt including directions for capturing a second visual image of the asset from the perspective, wherein the directions include on-screen animation providing feedback to the user to ensure correct positioning of the camera directed at the second asset information; in response to the correctly positioning the camera and capturing the second visual image of the asset, transmit the second asset information to the underwriting server; that classifies the level and severity of damage to the asset based on a comparison of the first visual image of the asset and the second visual image of the asset to generate and estimation of loss, and receive the estimation of loss from the underwriting server and transmit the estimation of loss to the asset verification server”.
7.	Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
8.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “media capture unit including a camera, control, memory in communication with the controller, augmented reality artificial intelligence inventory process, on screen animation” merely uses a computer as a tool to perform an abstract idea. The use of “capturing, performing, identifying, collecting, generate, transmit, and receiving” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
9.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a “media capture unit including a camera, control, memory in communication with the controller, augmented reality artificial intelligence inventory process, on screen animation” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “capturing, performing, identifying, collecting, generate, transmit, and receiving” does no more than generally link the abstract idea to a particular field of use and the use of processors and memory does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
10.	Similar arguments can be extended to other independent claim 13 and hence rejected on similar grounds as claim 1.
11.	Claim 2 recites “wherein the asset comprises a residential dwelling”, which further defines the abstract idea.
12.	Claim 3 recites “wherein the media capture unit further includes a 3-D scanner, wherein the first asset information includes a 3-D scan capturing geometry of the asset” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 4 recites “wherein the first asset information includes a panorama photo” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
14.	Claim 5 recites “wherein, upon capturing the first asset information, the controller is adapted to: classify the first asset information as. sufficient or insufficient, wherein the first asset information is classified. as sufficient upon successfully performing optical character recognition on a portion of the first asset information; when the first asset information is classified as insufficient, prompt the consumer to capture a further asset information of the asset” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
15.	Claim 6 recites “wherein, upon capturing the first asset information, the controller is adapted to:

update the asset information to include a data field listing the risk factor classification” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
16.	Claim 7 recites “wherein, upon capturing the first asset information, the controller is adapted to: receive an asset value property of the first visual media information from the asset verification server; and update the asset information to include a data field listing the asset value property” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 8 recites “wherein, during an asset verification process, the controller is adapted to: prompt a user to capture first asset information regarding the asset using the media capture unit; transmit the first asset information to.an underwriting server in communication with the controller” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
18.	Claim 9 recites “wherein the first asset information is captured by displaying an overlay prompt including an outline of the view to be collected, wherein the overlay prompt is. displayed overlain over a camera stream” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
19.	Claim 10 recites “wherein the overlay prompt includes a prompt to capture a manufacturer’s label in the first asset information” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
20.	Claim 11 recites wherein the overlay prompt is an outline of a water heater” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
21.	Claim 12 recites “wherein the overlay prompt is for an outline of a heating/cooling unit” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692